Citation Nr: 1758563	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-12 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1972 to November 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that this case was remanded previously in January 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that another remand of the claim for entitlement to service connection for a low back disability is required, as the AOJ has not substantially complied with all of the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In Stegall v. West, the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  11 Vet. App. at 271.  Further, the Court held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.   

Here, in January 2015, the Board remanded the claim, directing the RO to associate with the Veteran's claims file an outstanding May 4, 1984 rating decision.  As discussed in the January 2015 Board remand, in the Veterans Claims Assistance Act notice letter dated April 2010, the RO had stated that the Veteran had previously submitted a claim for service connection for a low back disability that was denied in a May 4, 1984 rating decision.  However, in January 2015, the Board determined that a review of the record at that time did not reflect that this rating decision was associated with the claims file, and accordingly, determined that it was unclear from the record whether the issue before the Board was a claim to reopen based on new and material evidence or for entitlement to service connection for a low back disability.  See January 2015 Board Remand.

It appears that then, in light of the Board's remand, the Appeals Management Center (AMC) attempted to make some efforts to obtain the outstanding May 4, 1984 rating decision; however, upon review of the record now, the Board finds that the January 2015 BVA remand order cannot be deemed as being substantially complied with.  

Here, a review of the record shows that since the January 2015 Board remand was issued, the AMC requested a copy of the outstanding rating decision from both the Veteran's current representative and previous representative, and both the current and previous representatives' responses that they did not possess this rating decision have been associated with the claims file.  See July 2016 Response from DAV; October 2016 Response from American Legion.   

The record also shows that since the Board remand was issued, the AMC requested a copy of the outstanding rating decision from two regional offices, the RO in St. Louis, Missouri, which is the RO that currently has jurisdiction of this claim, and the RO in Muskogee, Oklahoma, which is the RO that received the Veteran's original 1983 Application for Benefits for the low back disability claim.  See May 2016 Request for Information Sent to Missouri RO; October 2016 Request for Information Sent to Muskogee RO. 

However, only the response from the St. Louis, Missouri RO, in which a representative from the St. Louis, Missouri RO stated that they do not possess a copy of the 1984 VA rating decision, has been associated with the claims file.  See May 2016 Response from Missouri RO.  There is no response whatsoever from the Muskogee, Oklahoma RO in the claims file.  

The Board finds that because the only request made to the Muskogee, Oklahoma RO is on file, and no response from the Muskogee, Oklahoma RO is on file, it is still unclear from the record whether the outstanding 1984 VA rating decision is with the Muskogee, Oklahoma RO.  

As the question as to whether the RO in Muskogee, Oklahoma, which is the RO that received the Veteran's original 1983 Application for Benefits for the low back disability claim has the outstanding 1984 rating decision still remains, the Board cannot find that the AOJ has substantially complied with the Board's prior remand directive to associate with the claims file the missing 1984 rating decision.  See Stegall, 11 Vet. App. at 271.  Consequently, it is still unclear from the record whether the issue before the Board was a claim to reopen based on new and material evidence or for entitlement to service connection for a low back disability.  

In sum, the Board finds the directives found in the January 2015 BVA remand order were not complied with and that the Board's review is frustrated; therefore, the matter must be remanded for additional development.  Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with the claims file the outstanding May 4, 1984 rating decision, including requesting it from the Muskogee, OK RO and documenting and associating their response with the claims file .  If these records do not exist or cannot be obtained, the claims file should be documented accordingly.  38 C.F.R. § 3.159.

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case must then be returned to the Board for further appellate review, if otherwise in order.





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).






_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




